BYLAWS OF BRENHAM OIL & GAS CORP. a Nevada corporation ARTICLE 1. DEFINITIONS 1.1Definitions.Unless the context clearly requires otherwise, in these Bylaws: (a) "Board" means the board of directors of the Com­pany. (b)"Bylaws" means these bylaws as adopted by the Board and includes amendments subsequently adopted by the Board or by the Stockholders. (c)"Articles of Incorporation" means the Articles of Incorporation of Brenham Oil & Gas Corp., as filed with the Secretary of State of the State of Nevada and includes all amendments thereto and restatements thereof subsequently filed. (d)"Company" means Brenham Oil & Gas Corp., a Nevada corporation. (e)"Section" refers to sections of these Bylaws. (f) "Stockholder" means stockholders of record of the Company. (g)"Offices” refers to the per­son or persons who at any given time perform the duties of that particular office for the Company. ARTICLE 2. OFFICES 2.1Principal Office.The Company may locate its principal office within or without the state of incorporation as the Board may determine. 2.2Registered Office.The registered office of the Company required by law to be maintained in the state of incorporation may be, but need not be, the same as the prin­cipal place of business of the Company.The Board may change the address of the registered office from time to time. 2.3Other Offices.The Company may have offices at such other places, either within or without the state of incor­poration, as the Board may designate or as the business of the Company may require from time to time. ARTICLE3 MEETINGS OF STOCKHOLDERS 3.1Annual Meetings.The Stockholders of the Company­ shall hold their annual meetings for the purpose of elect­ing directors and for the transaction of such other proper bus­iness as may come before such meetings at such time, date and place as the Board shall determine by resolution. 3.2Special Meetings.The Board, the Chairman of the Board, the President or a committee of the Board duly designated and whose powers and authority include the power to call meetings may call special meetings of the Stockholders of the Company at any time for any purpose or purposes.Special meetings of the Stockholders of the Company may also be called by the holders of at least 30% of all shares entitled to vote at the proposed special meeting. 3.3Place of Meetings.The Stockholders shall hold all meetings at such places, within or without the State of Texas, as the Board or a committee of the Board shall specify in the notice or waiver of notice for such meetings. 3.4Notice of Meetings.Except as otherwise required by law, the Board or a committee of the Board shall give notice of each meeting of Stockholders, whether annual or special, not less than 10 nor more than 50 days before the date of the meet­ing.The Board or a committee of the Board shall deliver a notice to each Stockholder entitled to vote at such meeting by delivering a typewritten or printed notice thereof to him personally, or by depositing such notice in the United States mail, in a postage prepaid envelope, directed to him at his address as it appears on the records of the Company, or by transmitting a notice thereof to him at such address by tele­graph, telecopy, cable or wireless.If mailed, notice is given on the date deposited in the United States mail, postage pre­paid, directed to the Stockholder at his address as it appears on the records of the Company.An affidavit of the Secre­tary or an Assistant Secretary or of the Transfer Agent of the Company that he has given notice shall constitute, in the absence of fraud, prima facie evidence of the facts stated therein. Every notice of a meeting of the Stockholders shall state the place, date and hour of the meeting and, in the case of a special meeting, also shall state the purpose or purposes of the meeting.Furthermore, if the Company will maintain the list at a place other than where the meeting will take place, every notice of a meeting of the Stockholders shall specify where the Company will maintain the list of Stockholders entitled to vote at the meeting. 3.5Stockholder Notice.Subject to the Articles of Incorporation, the Stockholders who intend to nominate persons to the Board of Directors or propose any other action at an annual meeting of Stockholders must timely notify the Secretary of the Company of such intent.To be timely, a Stockholder's notice must be delivered to or mailed and received at the principal executive offices of the Company not less than 50 days nor more than 90 days prior to the date of such meeting; provided, however, that in the event that less than 75 days' notice of the date of the meeting is given or made to Stockholders, notice by the Stockholder to be timely must be received not later than the close of business on the 15th day following the date on which such notice of the date of the annual meeting was mailed.Such notice must be in writing and must include a (i) a brief description of the business desired to the brought before the annual meeting and the reasons for conducting such business at the meeting; (ii) the name and record address of the Stockholder proposing such business; (iii) the class, series and number of shares of capital stock of the Company which are beneficially owned by the Stockholder; and (iv) any material interest of the Stockholder in such business.The Board of Directors reserves the right to refuse to submit any such proposal to stockholders at an annual meeting if, in its judgment, the information provided in the notice is inaccurate or incomplete. 3.6Waiver of Notice.Whenever these Bylaws require written notice, a written waiver thereof, signed by the person entitled to notice, whether before or after the time stated therein, shall constitute the equivalent of notice.Attendance of a person at any meeting shall constitute a waiver of notice of such meeting, except when the person attends the meeting for the express purpose of objecting, at the beginning of the meet­ing, to the transaction of any business because the meeting is not lawfully called or convened.No written waiver of notice need specify either the business to be transacted at, or the purpose or purposes of any regular or special meeting of the Stockholders, directors or members of a committee of the Board. 3.7Adjournment of Meeting.When the Stockholders adjourn a meeting to another time or place, notice need not be given of the adjourned meeting if the time and place thereof are announced at the meeting at which the adjournment is taken.At the adjourned meeting, the Stockholders may transact any business which they may have transacted at the original meeting.If the adjournment is for more than 30 days or, if after the adjournment, the Board or a committee of the Board fixes a new record date for the adjourned meeting, the Board or a committee of the Board shall give notice of the adjourned meeting to each Stockholder of record entitled to vote at the meeting. 3.8Quorum.Except as otherwise required by law, the holders of a majority of all of the shares of the stock entitled to vote at the meeting, present in person or by proxy, shall constitute a quorum for all purposes at any meeting of the Stockholders.In the absence of a quorum at any meeting or any adjournment thereof, the holders of a majority of the shares of stock entitled to vote who are present, in person or by proxy, or, in the absence therefrom of all the Stockholders, any officer entitled to preside at, or to act as secretary of, such meeting may adjourn such meeting to another place, date or time. If the chairman of the meeting gives notice of any adjourn­ed special meeting of Stockholders to all Stockholders entitled to vote thereat, stating that the minimum percentage of stock­holders for a quorum as provided by the Nevada Revised Statutes shall consti­tute a quorum, then, except as otherwise required by law, that percentage at such adjourned meeting shall constitute a quorum and a majority of the votes cast at such meeting shall deter­mine all matters. 3.9Organization.Such person as the Board may have designated or, in the absence of such a person, the highest ranking officer of the Company who is present shall call to order any meeting of the Stockholders, determine the presence of a quorum, and act as chairman of the meeting.In the absence of the Secretary or an Assistant Secretary of the Company, the chairman shall appoint someone to act as the secretary of the meet­ing. 3.10Conduct of Business.The chairman of any meeting of Stockholders shall determine the order of business and the pro­cedure at the meeting, including such regulations of the manner of voting and the conduct of discussion as he deems in order. 3.11List of Stockholders.At least 10 days before every meeting of Stockholders, the Secretary shall prepare a list of the Stockholders entitled to vote at the meeting or any adjournment thereof, arranged in alphabetical order, showing the address of each Stockholder and the number of shares registered in the name of each Stockholder.The Company shall make the list available for examination by any Stockholder for any purpose germane to the meeting, during ordinary business hours, for a period of at least 10 days prior to the meeting, either at a place within the city where the meeting will take place or at the place desig­nated in the notice of the meeting. The Secretary shall produce and keep the list at the time and place of the meet­ing during the entire duration of the meeting, and any Stock­holder who is present may inspect the list at the meeting.The list shall constitute presumptive proof of the identity of the Stockholders entitled to vote at the meeting and the number of shares each Stockholder holds. A determination of Stockholders entitled to vote at any meeting of Stockholders pursuant to this Section shall apply to any adjournment thereof. 3.12Fixing of Record Date.For the purpose of determining Stockholders entitled to notice of or to vote at any meet­ing of Stockholders or any adjournment thereof, or Stockholders entitled to receive payment of any dividend, or in order to make a determination of Stockholders for any other proper pur­pose, the Board or a committee of the Board may fix in advance a date as the record date for any such determination of Stockholders.However, the Board shall not fix such date, in any case, more than 50 days nor less than 10 days prior to the date of the particular action. If the Board or a committee of the Board does not fix a record date for the determination of Stockholders entitled to notice of or to vote at a meeting of Stockholders, the record date shall be at the close of business on the day next preced­ing the day on which notice is given or if notice is waived, at the close of business on the day next preceding the day on which the meeting is held or the date on which the Board adopts the resolution declaring a dividend. 3.13Voting of Shares.Each Stockholder shall have one vote for every share of stock having voting rights registered in his name on the record date for the meeting.The Company­ shall not have the right to vote treasury stock of the Company, nor shall another corporation have the right to vote its stock of the Company if the Company holds, directly or indirectly, a majority of the shares entitled to vote in the election of directors of such other corporation.Persons holding stock of the Company in a fiduciary capaci­ty shall have the right to vote such stock.Persons who have pledged their stock of the Company shall have the right to vote such stock unless in the transfer on the books of the Com­pany the pledgor expressly empowered the pledgee to vote such stock.In that event, only the pledgee, or his proxy, may represent such stock and vote thereon. A plurality of the votes of the shares present in person or represented by proxy at the meeting and entitled to vote shall determine all elections and, except when the law or Articles of Incorporation requires otherwise, the affirmative vote of a majority of the shares present in person or represented by proxy at the meeting and entitled to vote shall determine all other matters. Where a separate vote by a class or classes is required, a majority of the outstanding shares of such class or classes, present in person or represented by proxy, shall constitute a quorum entitled to take action with respect to that vote on that matter and the affirmative vote of the majority of shares of such class or classes present in person or represented by proxy at the meeting shall be the act of such class. The Stockholders may vote by voice vote on all matters.Upon demand by a Stockholder entitled to vote, or his proxy, the Stockholders shall vote by ballot.In that event, each ballot shall state the name of the Stockholder or proxy voting, the number of shares voted and such other information as the Company may require under the procedure established for the meeting. 3.14Inspectors.At any meeting in which the Stockholders vote by ballot, the chairman may appoint one or more inspectors.Each inspector shall take and sign an oath to execute the duties of inspector at such meeting faithfully, with strict impartiality, and according to the best of his ability.The inspectors shall ascertain the number of shares outstanding and the voting power of each; determine the shares represented at a meeting and the validity of proxies and ballots; count all votes and ballots; determine and retain for a reasonable period a record of the disposition of any challenges made to any determination by the inspectors; and certify their determination of the number of shares represented at the meeting, and their count of all votes and ballots.The certification required herein shall take the form of a subscribed, written report prepared by the inspectors and delivered to the Secretary of the Company.An inspector need not be a Stockholder of the Com­pany, and any officer of the Company may be an inspector on any question other than a vote for or against a proposal in which he has a material interest. 3.15Proxies.A Stockholder may exercise any voting rights in person or by his proxy appointed by an instrument in writing, which he or his authorized attorney-in-fact has sub­scribed and which the proxy has delivered to the secretary of the meeting pursuant to the manner prescribed by law. A proxy is not valid after the expiration of 13 months after the date of its execution, unless the person executing it specifies thereon the length of time for which it is to contin­ue in force (which length may exceed 12 months) or limits its use to a particular meeting.Each proxy is irrevocable if it expressly states that it is irrevocable and if, and only as long as, it is coupled with an interest sufficient in law to support an irrevocable power. The attendance at any meeting of a Stockholder who pre­viously has given a proxy shall not have the effect of revoking the same unless he notifies the Secretary in writing prior to the voting of the proxy. 3.16Action by Consent.Any action required to be taken at any annual or special meeting of stockholders of the Company or any action which may be taken at any annual or special meeting of such stockholders, may be taken without a meeting, without prior notice and without a vote, if a consent or consents in writing setting forth the action so taken, shall be signed by the holders of outstanding stock having not less than the minimum number of votes that would be necessary to authorize or take such action at a meeting at which all shares entitled to vote thereon were present and voted and shall be delivered to the Company by delivery to its registered office, its principal place of business, or an officer or agent of the Company having custody of the book in which proceedings of meetings of stockholders are recorded.Delivery made to the Company's registered office shall be by hand or by certified or registered mail, return receipt requested. Every written consent shall bear the date of signature of each stockholder who signs the consent, and no written consent shall be effective to take the corporate action referred to therein unless, within 50 days of the earliest dated consent delivered in the manner required by this section to the Company, written consents signed by a sufficient number of holders to take action are delivered to the Company by delivery to its registered office, its principal place of business or an officer or agent of the Company having custody of the book in which proceedings of meetings of stockholders are recorded.Delivery made to the Company's registered office shall be by hand or by certified or registered mail, return receipt requested. Prompt notice of the taking of the corporate action without a meeting by less than unanimous written consent shall be given to those stockholders who have not consented in writing. ARTICLE 4. BOARD OF DIRECTORS 4.1General Powers.The Board shall manage the property, business and affairs of the Company. 4.2Number.The number of directors who shall constitute the Board shall equal not less than three nor more than 9, as the Board may determine by resolution from time to time. 4.3Election of Directors and Term of Office.The Stockholders of the Company shall elect the directors at the annual or adjourned annual meeting (except as otherwise provided herein for the filling of vacancies).Each director shall hold office until his death, resignation, retirement, removal, or disqualification, or until his successor shall have been elected and qualified. 4.4Resignations. Any director of the Company may resign at any time by giving written notice to the Board or to the Secretary of the Company.Any resignation shall take effect upon receipt or at the time specified in the notice.Unless the notice specifies otherwise, the effectiveness of the resignation shall not depend upon its acceptance. 4.5Removal. Stockholders holding a majority of the outstanding shares entitled to vote at an election of directors may remove any director or the entire Board of Directors at any time, with or without cause. 4.6Vacancies. A majority of the remaining directors, although less than a quorum, or a sole remaining director may fill any vacancy on the Board, whether because of death, resignation, disqualification, an increase in the number of directors, or any other cause.Any director elected to fill a vacancy shall hold office until his death, resigna­tion, retirement, removal, or disqualification, or until his successor shall have been elected and qualified. 4.7Chairman of the Board.At the initial and annual meeting of the Board, the directors may elect from their number a Chairman of the Board of Directors.The Chairman shall preside at all meetings of the Board and shall perform such other duties as the Board may direct.The Board also may elect a Vice Chairman and other officers of the Board, with such powers and duties as the Board may designate from time to time. 4.8Compensation. The Board may compensate directors for their services and may provide for the payment of all ex­penses the directors incur by attending meetings of the Board or otherwise. ARTICLE 5. MEETINGS OF DIRECTORS 5.1Regular Meetings.The Board may hold regular meet­ings at such places, dates and times as the Board shall estab­lish by resolution.If any day fixed for a meeting falls on a legal holiday, the Board shall hold the meeting at the same place and time on the next succeeding business day.The Board need not give notice of regular meetings. 5.2Place of Meetings.The Board may hold any of its meetings in or out of the State of Texas, at such places as the Board may designate, at such places as the notice or waiver of notice of any such meeting may designate, or at such places as the persons calling the meeting may designate. 5.3Meetings by Telecommunications.The Board or any committee of the Board may hold meetings by means of conference telephone or similar telecommunications equipment that enable all persons participating in the meeting to hear each other.Such participation shall constitute presence in person at such meeting. 5.4Special Meetings.The Chairman of the Board, the President, or one-half of the directors then in office may call a special meeting of the Board.The person or persons author­ized to call special meetings of the Board may fix any place, either in or out of the State of Texas as the place for the meeting. 5.5Notice of Special Meetings. The person or persons calling a special meeting of the Board shall give written notice to each director of the time, place, date and purpose of the meeting of not less than three business days if by mail and not less than 24 hours if by telegraph or in person before the date of the meeting.If mailed, notice is given on the date deposited in the United States mail, postage prepaid, to such director.A director may waive notice of any special meeting, and any meeting shall constitute a legal meeting without notice if all the directors are present or if those not present sign either before or after the meeting a written waiver of notice, a consent to such meet­ing, or an approval of the minutes of the meeting.A notice or waiver of notice need not specify the purposes of the meeting or the business which the Board will transact at the meeting. 5.6Waiver by Presence.Except when expressly for the purpose of objecting to the legality of a meeting, a director's presence at a meeting shall constitute a waiver of notice of such meeting. 5.7Quorum.A majority of the directors then in office shall constitute a quorum for all purposes at any meeting of the Board.In the absence of a quorum, a majority of directors present at any meeting may adjourn the meeting to another place, date or time without further notice.No proxies shall be given by directors to any person for purposes of voting or establish­ing a quorum at a directors meetings. 5.8Conduct of Business.The Board shall transact busi­ness in such order and manner as the Board may determine. Except as the law requires otherwise, the Board shall determine all matters by the vote of a majority of the directors present at a meeting at which a quorum is present.The directors shall act as a Board, and the individual direc­tors shall have no power as such. 5.9Action by Consent.The Board or a committee of the Board may take any required or permitted action without a meet­ing if all members of the Board or committee consent thereto in writing and file such consent with the minutes of the proceed­ings of the Board or committee. ARTICLE 6. COMMITTEES 6.1Committees of the Board.The Board may designate, by a vote of a majority of the directors then in office, com­mittees of the Board.The committees shall serve at the plea­sure of the Board and shall possess such lawfully delegable powers and duties as the Board may confer, subject to applicable Stock Market rules and regulations. 6.2Selection of Committee Members.The Board shall elect by a vote of a majority of the directors then in office a director or directors to serve as the member or members of a committee.By the same vote, the Board may designate other directors as alternate members who may replace any absent or disqualified member at any meeting of a committee.In the absence or disqualification of any member of any committee and any alternate member in his place, the member or members of the committee present at the meeting and not disqualified from voting, whether or not he or they constitute a quorum, may appoint by unanimous vote another member of the Board to act at the meeting in the place of the absent or disqualified member. 6.3Conduct of Business.Each committee may determine the procedural rules for meeting and conducting its business and shall act in accordance therewith, except as the law or these Bylaws require otherwise.Each committee shall make ade­quate provision for notice of all meetings to members.A majority of the members of the committee shall constitute a quorum, unless the committee consists of one or two members.In that event, one member shall constitute a quorum.A majority vote of the mem­bers present shall determine all matters.A committee may take action without a meeting if all the members of the committee consent in writing and file the consent or consents with the minutes of the proceedings of the committee. 6.4Authority.Any committee, to the extent the Board provides, shall have and may exercise all the powers and auth­ority of the Board in the management of the business and affairs of the Company, and may authorize the affixation of the Company's seal to all instruments which may require or per­mit it.However, no committee shall have any power or authori­ty with regard to amending the Articles of Incorporation, adopting an agreement of merger or consolidation, recommending to the Stockholders the sale, lease or exchange of all or sub­stantially all of the Company's property and assets, recommending to the Stockholders a dissolution of the Company or a revoca­tion of a dissolution of the Company, or amending these Bylaws of the Company.Unless a resolution of the Board expressly provides, no committee shall have the power or auth­ority to declare a dividend, to authorize the issuance of stock, or to adopt a certificate of ownership and merger. 6.5Minutes. Each committee shall keep regular minutes of its proceedings and report the same to the Board when required. ARTICLE 7. OFFICERS 7.1Officers of the Company.The officers of the Company shall consist of a Chief Executive Officer, a President, a Chief Financial Officer, a Secretary, a Treasurer and such Vice Presidents, Assistant Secretaries, Assistant Treasurers, and other officers as the Board may designate and elect from time to time.The same person may hold at the same time any two or more offices, except the offices of President and Sec­retary. 7.2Election and Term. The Board shall elect the offi­cers of the Company.Each officer shall hold office until his death, resignation, retirement, removal or disqualification, or until his successor shall have been elected and qualified. 7.3Compensation of Officers.The Board shall fix the compensation of all officers of the Company.No officer shall serve the Company in any other capacity and receive compensation, unless the Board authorizes the additional com­pensation. 7.4Removal of Officers and Agents.The Board may remove any officer or agent it has elected or appointed at any time, with or without cause. 7.5Resignation of Officers and Agents.Any officer or agent the Board has elected or appointed may resign at any time by giving written notice to the Board, the Chairman of the Board, the President, or the Secretary of the Company.Any such resignation shall take effect at the date of the receipt of such notice or at any later time specified.Unless other­wise specified in the notice, the Board need not accept the resignation to make it effective. 7.6Bond.The Board may require by resolution any offi­cer, agent, or employee of the Company to give bond to the Company, with sufficient sureties conditioned on the faith­ful performance of the duties of his respective office or agen­cy. The Board also may require by resolution any officer, agent or employee to comply with such other conditions as the Board may require from time to time. 7.7President.The President shall be the chief operating officer of the Company and, subject to the Board's control, shall supervise and direct all of the business and affairs of the Company.When present, he shall sign (with or without the Secretary, an Assistant Secretary, or any other officer or agent of the Company which the Board has author­ized) deeds, mortgages, bonds, contracts or other instruments which the Board has authorized an officer or agent of the Com­pany to execute.However, the President shall not sign any instrument which the law, these Bylaws, or the Board expressly require some other officer or agent of the Company to sign and execute.In general, the President shall perform all duties incident to the office of President and such other duties as the Board may prescribe from time to time. 7.8Vice Presidents.In the absence of the President or in the event of his death, inability or refusal to act, the Vice Presidents in the order of their length of service as Vice Presidents, unless the Board determines otherwise, shall perform the duties of the President.When acting as the President, a Vice President shall have all the powers and restrictions of the Presidency.A Vice President shall perform such other dut­ies as the President or the Board may assign to him from time to time. 7.9Secretary.The Secretary shall (a) keep the minutes of the meetings of the Stockholders and of the Board in one or more books for that purpose, (b) give all notices which these Bylaws or the law requires, (c) serve as custodian of the records and seal of the Company, (d) affix the seal of the corporation to all documents which the Board has authorized execution on behalf of the Company under seal, (e) maintain a register of the address of each Stockholder of the Company­, (f) sign, with the President, a Vice President, or any other officer or agent of the Company which the Board has authorized, certificates for shares of the Company, (g) have charge of the stock transfer books of the Company, and (h) perform all duties which the President or the Board may assign to him from time to time. 7.10Assistant Secretaries.In the absence of the Secre­tary or in the event of his death, inability or refusal to act, the Assistant Secretaries in the order of their length of service as Assistant Secretary, unless the Board determines other­wise, shall perform the duties of the Secretary.When acting as the Secretary, an Assistant Secretary shall have the powers and restrictions of the Secretary.An Assistant Secretary shall perform such other duties as the President, Secretary or Board may assign from time to time. 7.11Treasurer. The Treasurer shall (a) have responsi­bility for all funds and securities of the Company, (b) receive and give receipts for moneys due and payable to the corporation from any source whatsoever, (c) deposit all moneys in the name of the Company in depositories which the Board selects, and (d) perform all of the duties which the President or the Board may assign to him from time to time. 7.12Assistant Treasurers.In the absence of the Treas­urer or in the event of his death, inability or refusal to act, the Assistant Treasurers in the order of their length of ser­vice as Assistant Treasurer, unless the Board determines other­wise, shall perform the duties of the Treasurer.When acting as the Treasurer, an Assistant Treasurer shall have the powers and restrictions of the Treasurer.An Assistant Treasurer shall perform such other duties as the Treasurer, the Presi­dent, or the Board may assign to him from time to time. 7.13Delegation of Authority. Notwithstanding any provi­sion of these Bylaws to the contrary, the Board may delegate the powers or duties of any officer to any other officer or agent. 7.14Action with Respect to Securities of Other Corporations.Unless the Board directs otherwise, the President shall have the power to vote and otherwise act on behalf of the Company, in person or by proxy, at any meeting of stockholders of or with respect to any action of stockholders of any other corporation in which the Company holds securities.Furthermore, unless the Board directs otherwise, the President shall exercise any and all rights and powers which the Company­ possesses by reason of its ownership of securities in another corporation. 7.15Vacancies.The Board may fill any vacancy in any office because of death, resignation, removal, disqualification or any other cause in the manner which these Bylaws prescribe for the regular appointment to such office. ARTICLE 8. CONTRACTS, LOANS, DRAFTS, DEPOSITS AND ACCOUNTS 8.1Contracts.The Board may authorize any officer or officers, agent or agents, to enter into any contract or exe­cute and deliver any instrument in the name and on behalf of the Company.The Board may make such authorization general or special. 8.2Loans.The Board may authorize any officer or officers, agent or agents to contract for a loan on behalf of the Company or issue any evidence of indebtedness in the Company's name. 8.3Drafts.The President, any Vice President, the Treasurer, any Assistant Treasurer, and such other persons as the Board shall determine shall issue all checks, drafts and other orders for the payment of money, notes and other eviden­ces of indebtedness issued in the name of or payable by the Company. 8.4Deposits.The Treasurer shall deposit all funds of the Company not otherwise employed in such banks, trust companies, or other depositories as the Board may select or as any officer, assistant, agent or attorney of the Company to whom the Board has delegated such power may select.For the purpose of deposit and collection for the account of the Com­pany, the President or the Treasurer (or any other officer, assistant, agent or attorney of the Company whom the Board has authorized) may endorse, assign and deliver checks, drafts and other orders for the payment of money payable to the order of the Company. 8.5General and Special Bank Accounts.The Board may authorize the opening and keeping of general and special bank accounts with such banks, trust companies, or other depositor­ies as the Board may select or as any officer, assistant, agent or attorney of the Company to whom the Board has delegated such power may select.The Board may make such special rules and regulations with respect to such bank accounts, not incon­sistent with the provisions of these Bylaws, as it may deem expedient. ARTICLE 9. SHARES, CERTIFICATES FOR SHARES AND TRANSFER OF SHARES 9.1Regulation.The Board of Directors may make such rules and regulations as it may deem expedient concerning the issuance, transfer, and registration of certificates for shares of the Corporation, including the appointment of transfer agents and registrars. 9.2 Shares.Shares may be certificated or uncertificated as specifically provided in this Section. (a)Except as specifically provided in this Section, all shares shall be represented by a certificate.Certificates representing shares of the Corporation shall be respectively numbered serially, with due consideration for any uncertificated shares, for each class of shares, or series thereof, as they are issued, may be impressed with the Corporate seal, or a facsimile thereof, and shall be signed by the Chairman, Chief Executive Officer, or President, and by the Treasurer or an Assistant Treasurer or the Secretary or an Assistant Secretary, provided that such signatures may be facsimile if the certificate is counter signed by a transfer agent, or registered by a registrar other than the Corporation itself or its employee.Each certificate shall state the name of the Corporation, the fact that the Corporation is organized or incorporated under the laws of the State of Nevada, the name of the person to whom issued, the date of issue, the class (or series of any class), the number of shares thereby or a statement that such shares are without par value.If the Articles of Incorporation of the Corporation authorize the issuance of more than one class of shares, a statement of the designations, preferences, qualifications, limitations, restrictions and special or relative rights of the shares of each class shall be set forth in full or summarized on the face or back of the certificates which the Corporation shall issue or in lieu thereof, the certificate may set forth that such a statement or summary will be furnished to any shareholder upon request without charge.Each certificate shall be otherwise in such form as may be prescribed by the Board of Directors and as shall conform to the rules of any stock exchange on which the shares may be listed. The Corporation shall not issue certificates representing fractional shares and shall not be obligated to make any transfers creating a fractional interest in a share of stock.The Corporation may, but shall not be obligated to, issue script in lieu of any fractional shares, such scrip to have terms and conditions specified by the Board of Directors. (b)Uncertificated, Book-entry Shares.Uncertificated, book-entry shares shall be permitted only through the Direct Registration System (“DRS”) approved by the Securities Exchange Commission.All registered shareholders owning uncertificated, book-entry shares through the DRS shall have the same rights as if they held certificated shares. 9.3 Cancellation of Certificates.All certificates surrendered to the Corporation for transfer shall be cancelled and no new certificates shall be issued in lieu thereof until the former certificate for a like number of shares shall have been surrendered and cancelled, except as herein provided with respect to lost, stolen, or destroyed certificates. 9.4 Lost, Stolen, or Destroyed Certificates.Any shareholder claiming that his certificate for shares is lost, stolen, or destroyed may make an affidavit or affirmation of that fact and lodge the same with the Secretary of the Corporation, accompanied by a signed application for a new certificate.Thereupon, and upon the giving of a satisfactory bond of indemnity to the Corporation not exceeding in amount double the value of the shares represented by such certificate, such value to be determined by the Chairman and Treasurer of the Corporation, a new certificate may be issued of the same tenor and representing the same number, class, and series of shares as were represented by the certificate alleged to be lost, stolen, or destroyed. 9.5 Transfer of Shares.Shares of the Corporation shall be transferable on the books of the Corporation by the holder thereof in person or by his duly authorized attorney, upon the surrender and cancellation of a certificate or certificates for a like number of shares.Upon presentation and surrender of a certificate for shares properly endorsed and payment of all taxes therefore, the transferee shall be entitled to a new certificate or certificates in lieu thereof.As against the Corporation, a transfer of shares can be made only on the books of the Corporation and in the manner hereinabove provided, and the Corporation shall be entitled to treat the holder of record of any share as the owner thereof and shall not be bound to recognize any equitable or other claim to or interest in such share on the part of any other person, whether or not it shall have express or other notice thereof, save as expressly provided by the statutes of the State of Nevada. ARTICLE 10. INDEMNIFICATION 10.1Definitions.In this Article: (a)"Indemnitee" means (i) any present or former Director, advisory director or officer of the Company, (ii) any person who while serving in any of the capacities referred to in clause (i) hereof served at the Company's request as a director, officer, partner, venturer, proprie­tor, trustee, employee, agent or similar functionary of another foreign or domestic corporation, partnership, joint venture, trust, employee benefit plan or other enterprise, and (iii) any person nominated or designated by (or pursuant to authority granted by) the Board of Directors or any committee thereof to serve in any of the capacities referred to in clauses (i) or (ii) hereof. (b)"Official Capacity" means (i) when used with respect to a Director, the office of Director of the Company­, and (ii) when used with respect to a person other than a Director, the elective or appointive office of the Company­ held by such person or the employment or agency rela­tionship undertaken by such person on behalf of the Compan­y, but in each case does not include service for any other foreign or domestic corporation or any partnership, joint venture, sole proprietorship, trust, employee benefit plan or other enterprise. (c)"Proceeding" means any threatened, pending or completed action, suit or proceeding, whether civil, crimi­nal, administrative, arbitrative or investigative, any appeal in such an action, suit or proceeding, and any inquiry or investigation that could lead to such an action, suit or proceeding. 10.2Indemnification.The Company shall indemnify every Indemnitee against all judgments, penalties (including excise and similar taxes), fines, amounts paid in settlement and reasonable expenses actually incurred by the Indemnitee in connection with any Proceeding in which he was, is or is threatened to be named defendant or respondent, or in which he was or is a witness without being named a defen­dant or respondent, by reason, in whole or in part, of his serving or having served, or having been nominated or desig­nated to serve, in any of the capacities referred to in Section 10.1, if it is determined in accordance with Section 10.4 that the Indemnitee (a) conducted himself in good faith, (b) reasonably believed, in the case of conduct in his Official Capacity, that his conduct was in the Company's best interests and, in all other cases, that his conduct was at least not opposed to the Company's best interests, and (c) in the case of any criminal proceeding, had no reasonable cause to believe that his conduct was unlawful; provided, however, that in the event that an Indemnitee is found liable to the Company or is found liable on the basis that personal benefit was improperly received by the Indemnitee the indemnification (i) is limited to reasonable expenses actually incurred by the Indemnitee in connection with the Proceeding and (ii) shall not be made in respect of any Proceeding in which the Indemnitee shall have been found liable for willful or intentional misconduct in the perfor­mance of his duty to the Company.Except as provided in the immediately preceding proviso to the first sentence of this Section 10.2, no indemnification shall be made under this Section 10.2 in respect of any Proceeding in which such Indemnitee shall have been (x) found liable on the basis that personal benefit was improperly received by him, whether or not the benefit resulted from an action taken in the Indem­nitee's Official Capacity, or (y) found liable to the Compa­ny.The termination of any Proceeding by judgment, order, settlement or conviction, or on a plea of nolo contend ere or its equivalent, is not of itself determinative that the Indemnitee did not meet the requirements set forth in clauses (a), (b) or (c) in the first sentence of this Section 10.2.An Indemnitee shall be deemed to have been found liable in respect of any claim, issue or matter only after the Indemnitee shall have been so adjudged by a court of competent jurisdiction after exhaustion of all appeals therefrom.Reasonable expenses shall, include, without limitation, all court costs and all fees and disbursements of attorneys for the Indemnitee.The indemnification provided herein shall be applicable whether or not negligence or gross negligence of the Indemnitee is alleged or proven. 10.3Successful Defense.Without limitation of Section 10.2 and in addition to the indemnification provided for in Section 10.2, the Company shall indemnify every Indemnitee against reasonable expenses incurred by such person in connection with any Proceeding in which he is a witness or a named defendant or respondent because he served in any of the capacities referred to in Section 10.1, if such person has been wholly successful, on the merits or other­wise, in defense of the Proceeding. 10.4Determinations.Any indemnification under Section 10.2 (unless ordered by a court of competent jurisdic­­tion) shall be made by the Company only upon a determina­­tion that indemnification of the Indemnitee is proper in the circumstances because he has met the applicable standard of conduct.Such determination shall be made (a) by the Board of Directors by a majority vote of a quorum con­sisting of Directors who, at the time of such vote, are not named defendants or respondents in the Proceeding; (b) if such a quorum cannot be obtained, then by a majority vote of a committee of the Board of Directors, duly designated to act in the matter by a majority vote of all Directors (in which designated Directors who are named defendants or respondents in the Proceeding may participate), such committee to consist solely of two (2) or more Directors who, at the time of the committee vote, are not named defendants or respondents in the Proceeding; (c) by special legal counsel selected by the Board of Directors or a committee thereof by vote as set forth in clauses (a) or (b) of this Section 10.4 or, if the requisite quorum of all of the Directors cannot be obtained therefor and such committee cannot be established, by a majority vote of all of the Directors (in which Directors who are named defendants or respondents in the Proceeding may participate); or (d) by the shareholders in a vote that excludes the shares held by Directors that are named defen­dants or respondents in the Proceeding.Determination as to reasonableness of expenses shall be made in the same manner as the determination that indemnification is permissible, except that if the determination that indemnification is permissible is made by special legal counsel, determination as to reasonableness of expenses must be made in the manner specified in clause (c) of the preceding sentence for the selection of special legal counsel.In the event a determi­nation is made under this Section 10.4 that the Indemnitee has met the applicable standard of conduct as to some matters but not as to others, amounts to be indemnified may be reasonably prorated. 10.5Advancement of Expenses.Reasonable expenses (including court costs and attorneys' fees) incurred by an Indemnitee who was or is a witness or was, is or is threatened to be made a named defendant or respondent in a Proceeding shall be paid by the Company at reasonable intervals in advance of the final disposition of such Pro­ceeding, and without making any of the determinations speci­fied in Section 10.4, after receipt by the Company of (a) a written affirmation by such Indemnitee of his good faith belief that he has met the standard of conduct necessary for indemnification by the Company under this Article and (b) a written undertaking by or on behalf of such Indemnitee to repay the amount paid or reimbursed by the Company if it shall ultimately be determined that he is not entitled to be indemnified by the Company as authorized in this Article.Such written undertaking shall be an unlimited obligation of the Indemnitee but need not be secured and it may be accepted without reference to financial ability to make repayment.Notwithstanding any other provision of this Article, the Company may pay or reimburse expenses incurred by an Indemnitee in connection with his appearance as a witness or other participation in a Proceeding at a time when he is not named a defendant or respondent in the Proceeding. 10.6Employee Benefit Plans.For purposes of this Article, the Company shall be deemed to have re­quested an Indemnitee to serve an employee benefit plan whenever the performance by him of his duties to the Company­ also imposes duties on or otherwise involves services by him to the plan or participants or beneficiaries of the plan.Excise taxes assessed on an Indemnitee with respect to an employee benefit plan pursuant to applicable law shall be deemed fines.Action taken or omitted by an Indemnitee with respect to an employee benefit plan in the performance of his duties for a purpose reasonably believed by him to be in the interest of the participants and beneficiaries of the plan shall be deemed to be for a purpose which is not opposed to the best interests of the Company. 10.7Other Indemnification and Insurance.The indemnification provided by this Article shall (a) not be deemed exclusive of, or to preclude, any other rights to which those seeking indemnification may at any time be entitled under the Company's Articles of Incorporation, any law, agreement or vote of shareholders or disinterested Directors, or otherwise, or under any policy or policies of insurance purchased and maintained by the Company on behalf of any Indemnitee, both as to action in his Official Capacity and as to action in any other capacity, (b) continue as to a person who has ceased to be in the capacity by reason of which he was an Indemnitee with respect to matters arising during the period he was in such capacity, (c) inure to the benefit of the heirs, executors and administrators of such a person and (d) not be required if and to the extent that the person otherwise entitled to payment of such amounts hereun­der has actually received payment therefor under any insur­ance policy, contract or otherwise. 10.8Notice.Any indemnification of or advance of expenses to an Indemnitee in accordance with this Article shall be reported in writing to the shareholders of the Company with or before the notice or waiver of notice of the next shareholders' meeting or with or before the next submission to shareholders of a consent to action without a meeting and, in any case, within the 12-month period immediately following the date of the indemnification or advance. 10.9Construction.The indemnification provid­ed by this Article shall be subject to all valid and applica­ble laws, including, without limitation, the Nevada Revised Statutes, and, in the event any of the provisions hereof or the indemnifica­tion contemplated hereby are found to be incon­sistent with or contrary to any such valid laws, the latter shall be deemed to control and this Article shall be regarded as modified accordingly, and, as so modified, to continue in full force and effect. 10.10Continuing Offer, Reliance, etc.The provisions of this Article (a) are for the benefit of, and may be enforced by, each Indemnitee of the Company, the same as if set forth in their entirety in a written instru­ment duly executed and delivered by the Company and such Indemnitee and (b) constitute a continuing offer to all present and future Indemnities.The Company, by its adoption of these Bylaws, (x) acknowledges and agrees that each Indemnitee of the Company has relied upon and will continue to rely upon the provisions of this Article in becoming, and serving in any of the capacities referred to in Section 10.1(a) of this Article, (y) waives reliance upon, and all notices of acceptance of, such provisions by such Indemnities and (z) acknowledges and agrees that no present or future Indemnitee shall be prejudiced in his right to enforce the provisions of this Article in accordance with their terms by any act or failure to act on the part of the Company. 10.11Effect of Amendment.No amendment, modification or repeal of this Article or any provision hereof shall in any manner terminate, reduce or impair the right of any past, present or future Indemnities to be indemnified by the Company, nor the obligation of the Company to indemnify any such Indemnities, under and in accordance with the provisions of the Article as in effect immediately prior to such amendment, modification or repeal with respect to claims arising from or relating to matters occurring, in whole or in part, prior to such amendment, modification or repeal, regardless of when such claims may arise or be asserted. ARTICLE 11. TAKEOVER OFFERS In the event the Company receives a takeover offer, the Board of Directors shall consider all relevant factors in evaluating such offer, including, but not limited to, the terms of the offer, and the potential economic and social impact of such offer on the Company's stockholders, employees, customers, creditors and community in which it operates. ARTICLE 12. NOTICES 12.1General. Whenever these Bylaws require notice to any Stockholder, director, officer or agent, such notice does not mean personal notice.A person may give effective notice under these Bylaws in every case by depositing a writing in a post office or letter box in a postpaid, sealed wrapper, or by dispatching a prepaid telegram addressed to such Stockholder, director, officer or agent at his address on the books of the Company.Unless these Bylaws expressly provide to the con­trary, the time when the person sends notice shall constitute the time of the giving of notice. 12.2Waiver of Notice. Whenever the law or these Bylaws require notice, the person entitled to said notice may waive such notice in writing, either before or after the time stated therein. ARTICLE 13. MISCELLANEOUS 13.1Facsimile Signatures.In addition to the use of facsimile signatures which these Bylaws specifically authorize, the Company may use such facsimile signatures of any offi­cer or officers, agents or agent, of the Company as the Board or a committee of the Board may authorize. 13.2Corporate Seal.The Board may provide for a suitable seal containing the name of the Company, of which the Secretary shall be in charge.The Treasurer, any Assistant Secretary, or any Assistant Treasurer may keep and use the seal or duplicates of the seal if and when the Board or a committee of the Board so directs. 13.3Fiscal Year.The Board shall have the authority to fix and change the fiscal year of the Company. ARTICLE 14. AMENDMENTS Subject to the provisions of the Articles of Incorporation, the Stockholders or the Board may amend or repeal these Bylaws at any meeting.The undersigned hereby certifies that the foregoing constitutes a true and correct copy of the Bylaws of the Company adopted on the 23rd day of April, 2010. Executed this 23rd day of April, 2010 /s/ Rebekah Laird-Ruthstrom Rebekah Laird-Ruthstrom, Secretary BRENHAM OIL & GAS CORP.
